--------------------------------------------------------------------------------

Exhibit 10.6
 
INTERNATIONAL MONEY EXPRESS, INC. 2018
OMNIBUS EQUITY COMPENSATION PLAN
RSU AGREEMENT


THIS AGREEMENT (this “Agreement”), dated          , 2018 (the “Date of Grant”),
between International Money Express, Inc., a Delaware corporation (the
“Company”), and           (“Grantee”), is made pursuant and subject to the
provisions of the Company’s 2018 Omnibus Equity Compensation Plan (the “Plan”),
a copy of which has been made available to the Grantee. All terms used herein
that are defined in the Plan have the same meaning given them in the Plan.


1.             Award. Subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, the Company hereby
grants the Grantee [______] restricted stock units (the “RSUs”), subject to the
vesting terms set forth in Section 2 below. Subject to the provisions of this
Agreement and the Plan, each vested RSU represents the right to receive one (1)
share of Stock. The RSUs shall apply only with respect to a whole number of
shares of Stock.


2.             Vesting.
 
(a)          The shares of Stock subject to this RSU shall vest in full one (1)
year from the Date of Grant (the “Vesting Date”).


(b)          From and after the Date of Grant through the date on which the RSU
becomes fully vested pursuant to subparagraph (a) above, the unvested portion of
the RSU remains subject to forfeiture in accordance with the terms of Sections
2(d) and 3 hereof.


(c)          In accordance with the Plan, shares of Stock subject to this RSU
Agreement that have not previously vested shall become immediately vested upon a
Change of Control.


(d)          Shares of Stock subject to the RSUs that do not vest in accordance
with this paragraph shall be forfeited.


3.             Forfeiture and Termination of Service.  If Grantee does not serve
as a member of the Board on the Vesting Date, the RSUs shall immediately
terminate and become null and void.


4.             Settlement. Within thirty (30) days following the date on which
any portion of the RSUs vest pursuant to Section 2 of this Agreement, the
Company shall deliver to the Grantee one (1) share of Stock in settlement of
each RSU that becomes vested on such vesting date.


5.             Delivery of Stock. Certificates or evidence of book-entry shares
representing the Stock issued upon settlement of RSUs pursuant to Section 4 of
this Agreement will be delivered to or otherwise made available to the Grantee
(or, at the discretion of the Grantee, joint in the names of the Grantee and the
Grantee’s spouse) or to the Grantee’s nominee at such person’s request. Delivery
of shares of Stock under this Agreement will comply with all applicable laws
(including, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or similar entity.
 

--------------------------------------------------------------------------------

6.             Shareholder Rights. An RSU is not a share of Stock, and thus, the
Grantee will have no rights as a stockholder with respect to the RSUs. 
Dividends shall accrue on shares underlying the RSUs awarded hereunder and such
dividends will be paid to Grantee upon the vesting of such RSUs.


7.             Transferability. The RSUs subject to this Award may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered before they vest in accordance with paragraph 2. After such RSUs vest
and are settled in accordance with paragraphs 2 and 4, no sale or disposition of
such shares shall be made in the absence of an effective registration statement
under the Securities Act with respect to such shares unless an opinion of
counsel satisfactory to the Company that such sale or disposition will not
constitute a violation of the Securities Act or any other applicable securities
laws is first obtained.


8.             Change in Capital Structure. The terms of this Agreement,
including the number of shares of Stock subject to this RSU shall be adjusted as
the Board determines is equitably required in the event the Company effects one
or more stock dividends, stock splits, subdivisions or consolidations of shares
or other similar changes in capitalization.


9.             No Withholding.


(a)          The Grantee understands that when the RSUs are settled in
accordance with Section 4, the Grantee will be obligated to recognize income,
for Federal, state and local income tax purposes, as applicable, in an amount
equal to the Fair Market Value of the share of Stock as of such date, and the
Grantee is responsible for all tax obligations that arise in connection with the
RSUs.


(b)          Whenever shares of Stock are to be issued upon settlement of the
RSUs, the Grantee shall assume sole responsibility for discharging all tax and
other obligations associated therewith. The Grantee agrees to indemnify the
Company against any non-U.S., U.S. federal, state and local withholding taxes
for which the Company may be liable in connection with the Grantee’s
acquisition, ownership or disposition of any shares of Stock.


10.           Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of this Agreement,
the provisions of the Plan shall govern. All references herein to the Plan mean
the Plan as in effect on the date hereof.


11.           Grantee Bound by Plan. The Grantee hereby acknowledges that a copy
of the Plan has been made available to him or her and agrees to be bound by all
the terms and provisions thereof.
 

--------------------------------------------------------------------------------

12.           Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
successors of the Grantee and any transferee of the Grantee in accordance with
paragraph 7 and the successors of the Company.
 
13.           Governing Law. This Agreement shall be governed by the laws of the
State of Delaware.


[Signatures appear on following page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
effective as of the Date of Grant.
 
INTERNATIONAL MONEY EXPRESS, INC

 
By:
     
Name:
   
Title:
   

 
I hereby accept this Grant and I agree to be bound by the terms of the Plan and
this Grant. I further agree that all of the decisions and interpretations of the
Company with respect thereto shall be final and binding.


ACCEPTED AND AGREED TO:
 

 
By:
       
 
 
Date
 



 

--------------------------------------------------------------------------------